Citation Nr: 1233486	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO. 04-17 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1. Entitlement to service connection for left wrist strain.

2. Entitlement to service connection for left knee strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to December 1979 and from March 1982 to August 2002.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas, which denied service connection for left wrist strain and left knee strain. 

In April 2008 and June 2011, the Board remanded the claims to the RO via the Appeals Management Center (AMC) for further development. 

In the June 2011 remand, the RO was directed to schedule the Veteran for a VA examination.  The Veteran was scheduled for two examinations to evaluate his left wrist strain and left knee strain claims.  The Veteran cancelled the first examination due to a car accident and the examination was rescheduled.  He failed to report for the rescheduled examination in August 2011.  He has not provided any reasons for his failure to report for the second examination.  When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based upon the evidence of record.  38 C.F.R. § 3.655 (2011).  Therefore, the Board must rely upon the evidence in the claims file to reach its decision.  See Turk v. Peake, 21 Vet.App. 565, 569 (2006).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDINGS OF FACT

1.  The Veteran's claimed left wrist strain is not etiologically related to service.

2.  The Veteran's claimed left knee strain is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left wrist strain have not been met.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The criteria for service connection for left knee strain have not been met.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will find that the Veteran has failed to report for a VA examination in connection with the currently appealed claims for service connection.  The evidence shows that he was notified that failing to report for this examination could result in denial of his claims, and he was notified that because he failed to report for the examination and evidence needed to determine the etiology of his left wrist and left knee disabilities was not received to support his claims, they were decided based on the existing evidence of record.  See 38 C.F.R. § 3.655. 

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App."). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims. 

In October 2002, May 2007, and May 2008 letters, VA satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  VA notified the Veteran of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In March 2006, May 2007, and May 2008 letters, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Following the notice to the Veteran, the RO fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, "the duty to assist is not a one-way street."  Olsen v. Principi, 3 Vet.App. 480 (1992).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 192 (1991).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103. 

The Veteran's service treatment records and VA examination reports have been associated with the claims file.  He has not identified any other evidence that may substantiate his claims of service connection for left wrist strain and left knee strain.  Therefore, all reasonably identified and available medical records have been secured. 

With respect to the duty to assist, the Board remanded the claims in April 2008 and June 2011 for further development.  In compliance with the Board remands, the RO/AMC requested the Veteran to identify further relevant medical evidence in support of his claims and to provide sufficient information for VA to assist him in obtaining the information.  He was further informed that with respect to private medical evidence, he could alternatively obtain the records himself and submit them to VA.  The Veteran did not respond to this request from the RO/AMC. 

Additionally, in the June 2011 remand, the Board found that a new VA examination and opinion was required in order for the Board to have sufficient information to adjudicate the service connection issues on appeal. 

The Veteran was scheduled for two VA examinations in August 2011 in conjunction with his claims for left wrist strain and left knee strain, but he did not appear for the examinations.  In the June 2012 supplemental statement of the case (SSOC), VA noted that the Veteran cancelled the first examination due to a car accident.  He was rescheduled for another examination, but he failed to report for the second examination.  He has provided no rationale showing good cause explaining why he failed to report for the rescheduled examination. 

VA has satisfied its duty to notify and assist the Veteran with respect to the current appeal.  The RO/AMC complied with remand instructions to seek additional relevant evidence and schedule a VA examination and opinion for the Veteran.  See Stegall v. West, 11 Vet.App. 268 (1998). 

The Veteran's failure to reply to VA notices and to attend a rescheduled VA examination constituted a failure to cooperate in the development and adjudication of his claims.  He has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  To decide the appeal would not constitute prejudicial error, as the notification requirements of the VCAA have been satisfied and the Veteran has been provided a meaningful opportunity to participate in the development of his claims. 

Merits of the Claims

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet.App. at 495-96; see also Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period.  38 C.F.R. § 3.317(a)(4). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

Left Wrist

In a November 1976 enlistment examination report, the examiner noted a normal clinical evaluation of the upper extremities.  In an associated report of medical history, the Veteran denied any bone or joint deformity.

In a November 1981 commissioning examination report, the examiner noted a normal clinical evaluation of the upper extremities.  In an associated report of medical history, the Veteran denied any bone or joint deformity.

In an August 1990 service treatment note, the Veteran complained of a sore left wrist after an injury playing flag football.  The diagnosis was left wrist sprain.

An August 1990 X-ray of the left wrist showed a possible soft tissue calcification in the anterior aspect of the radial-carpal joint region.  The interpreter noted the calcification "could possibly be an artifact."

In an August 1991 Medical Evaluation Board (MEB) examination report, the examiner noted an abnormal clinical evaluation of the upper extremities due to a surgical scar of the right medial elbow.  The examiner did not mention any abnormalities pertaining to the left wrist.

During a January 2003 VA-sponsored QTC examination, the Veteran stated that he sprained his left wrist lifting weights.  He reported that his wrist occasionally hurt with prolonged usage of power hand tools or lifting weights.  On examination, the left wrist appeared normal.  An X-ray of the left wrist revealed normal mineralization and the impression was a negative left wrist.  The diagnosis was left wrist strain.

In undated correspondence, the Veteran indicated that he sprained his wrist in August 1990 and he had no subsequent treatment for his left wrist.

During an October 2008 VA joints examination, the Veteran had no complaints pertaining to the left wrist.  He indicated that he was unable to recall any specific injury to the wrist or ever being treated for a left wrist condition. 

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to the etiology of his claimed left wrist disorder is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran's reported history of continued symptomatology since his in-service treatment for left wrist strain is not credible.  He presented evidence adverse to his claim during the October 2008 VA examination when he had no complaints pertaining to his left wrist and he was unable to recall a left wrist injury or treatment for a left wrist condition.  Previously, during the January 2003 QTC examination, he stated that he sprained his left wrist lifting weights.  He reported that his wrist occasionally hurt with prolonged usage of power hand tools or lifting weights.

The evidence of record does not link any current diagnosis to the Veteran's military service.  While there is evidence of treatment for left wrist strain in service and the January 2003 examiner diagnosed left wrist strain despite a normal examination of the left wrist, the Veteran specifically noted that he had no complaints pertaining to his left wrist and he was unable to recall any injury or treatment for a left wrist condition.  Additionally, in an undated statement, he reported that he had not been treated for his claimed left wrist disorder since his August 1990 in-service treatment for a left wrist sprain.  Therefore, the Veteran does not currently have a left wrist disorder that began in service or that is otherwise causally or etiologically related to his military service.  

The clear preponderance of the evidence is against a finding that the Veteran's claimed left wrist strain is related to any incident of active military service; the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Left Knee

In a November 1976 enlistment examination report, the examiner noted a normal clinical evaluation of the lower extremities.  In an associated report of medical history, the Veteran denied any bone or joint deformity and a "trick" or locked knee.

In a November 1981 commissioning examination report, the examiner noted a normal clinical evaluation of the lower extremities.  In an associated report of medical history, the Veteran denied any bone or joint deformity and a "trick" or locked knee.

In a September 1983 service treatment note, the Veteran complained of left knee pain with the majority of pain localized to the back of the knee.  He reported that he injured his hamstring 16 days previously.  The diagnosis was possible muscle tear versus muscle strain.

A September 1983 X-ray revealed the left knee was within normal limits.  The Veteran reported that he injured his left knee playing football.

An April 1985 service treatment note documented emergency care and treatment for trauma to the left knee.  The Veteran reported that he was skiing two days previously and he fell, but his bindings did not release and he injured his knee.  The diagnosis was medial collateral ligament strain. 

In the August 1991 MEB examination report, the examiner noted an abnormal clinical evaluation of the upper extremities due to a surgical scar of the right anterior knee.  The examiner did not mention any abnormalities pertaining to the left knee. In an associated report of medical history, the Veteran denied bone or joint deformities and a "trick" or locked knee.

During the January 2003 VA-sponsored QTC examination, the Veteran stated that he injured his left knee playing sports.  He was unable to remember the nature of the injury or the diagnosis provided at that time.  He complained of pain and occasional "grinding" in the knee.  He stated that his knee occasionally hurt and he was unable to run.  On examination, the left knee appeared normal.  An X-ray of the left knee revealed normal mineralization and the impression was a negative left knee.  The diagnosis was left knee strain.

In undated correspondence, the Veteran reported that he had experienced knee pain in September 1983 and had been treated for a medial collateral ligament injury.  He stated that he had not been treated for left knee complaints since the treatment in service.

During the October 2008 VA joints examination, the examiner noted the Veteran's left knee appeared normal. An X-ray of the left knee was normal.  

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to the etiology of his claimed left knee disorder is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet.App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).

The Veteran's reported history of continued symptomatology since his in-service treatment for left knee strain is not credible.  He presented evidence adverse to his claim in an undated statement, in which he reported that he had not been treated for any complaints pertaining to his left knee since service.

The evidence of record does not link any current diagnosis to the Veteran's military service.  While there is evidence of treatment for complaints of left knee pain pertaining to a previous hamstring injury and medial collateral ligament strain in service and the January 2003 examiner diagnosed left knee strain despite a normal examination of the left knee, the Veteran specifically reported that he had not been treated for his claimed left knee disorder since his in-service treatment for complaints of left knee pain pertaining to a previous hamstring injury and medial collateral ligament strain.  Therefore, the Veteran does not currently have a left knee disorder that began in service or that is otherwise causally or etiologically related to his military service.  

The clear preponderance of the evidence is against a finding that the Veteran's claimed left knee strain is related to any incident of active military service; the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

ORDER

Service connection for left wrist strain is denied.

Service connection for left knee strain is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


